Citation Nr: 1814864	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-40 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 40 percent disabling prior to January 1, 2010, then as 10 percent disabling until January 1, 2017, and as 20 percent thereafter, to include the propriety of the reduction to 10 percent effective January 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to July 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in October 2009 and August 2011.  

The Veteran presented testimony at a videoconference hearing in August 2015.  The Board remanded the claims in January 2016.

The Board notes that the claim for service connection for a right leg disability has been appealed by the Veteran; however, that appeal has not been certified for appellate review, and the Board will not undertake review of the matter at this time.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2002, the RO increased the Veteran's rating for his lumbar spine disability from 20 to 40 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, effective February 15, 2002.  The RO continued that rating in an August 2003 and March 2007 rating decision.

2.  In October 2009, after providing proper notice, the RO reduced the Veteran's lumbar spine rating from 40 to 10 percent, effective January 1, 2010.

3.  The medical evidence of record does not persuasively demonstrate that there has been a material improvement in the Veteran's lumbar spine disability under the ordinary conditions of life and work.

4.  Throughout the appeal period, the Veteran's lumbar spine disability has not resulted in ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

5.  Throughout the appeal period, the Veteran's left lower extremity radiculopathy has not resulted in severe paralysis of the nerve.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's lumbar spine disability to 10 percent was not proper, and the 40 percent disability rating is restored from January 1, 2010.  38 U.S.C. § 1155, 5103A, 5107(b) (2012); 38 C.F.R. § 3.105 (e), 3.344, 4.3, 4.7, 4.71a, 4.124a, Diagnostic Codes 5293 (2002) 5243 (2017).

2.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 4.71a, DC 5243 (2017).

3.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his lumbar spine disability has not undergone a sustained improvement, and therefore the reduction in rating from 40 percent to 10 percent was not proper.  

Procedurally, in June 2002, the RO granted an increased rating for the Veteran's lumbar spine disability from 20 percent to 40 percent disabling, based upon the rating criteria then in effect, pursuant to 38 C.F.R. § 4.71a, DC 5293 (2001).  At the time, the rating schedule provided for a 40 percent rating for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  The RO explained that the most recent treatment records showed x-ray evidence of disc disease with sciatic involvement, and thus the Veteran's symptoms met the increased criteria.  In August 2003 and in March 2007, the RO continued the 40 percent rating.

However, in March 2009, the RO proposed to reduce the Veteran's rating from 40 to 10 percent, stating as the reason that the Veteran's lumbar spine disability had shown improvement.  On March 2007 VA examination, the Veteran had forward flexion of the spine to 80 degrees, with a combined range of motion of 200 degrees, with no evidence of incapacitating episodes or abnormal spinal curvature.  Under the revised spinal rating criteria, such would meet only the 10 percent rating.  Under the new spinal criteria, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warranted a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2008).  The RO implemented the rating reduction in October 2009, with an effective date of January 1, 2010.  Later, in March 2017, the RO increased the Veteran's rating from 10 to 20 percent disabling, effective January 17, 2017, in light of a February 2017 VA examination showing loss of motion resulting in flexion no greater than 60 degrees.

First, the record shows that the procedural requirements for a rating reduction were followed.  

Next, the Board notes that the Veteran's 40 percent rating was in effect for greater than 5 years.  Thus, the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of disability ratings apply.  VA Regulation 38 C.F.R. § 3.344  provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a). 

Here, the Board finds that the Veteran's lumbar spine disability had not improved at the time of the rating reduction, and the evidence did not demonstrate that there was an improvement that could be maintained under the ordinary conditions of life.  For instance, an August 2009 x-ray showed a finding of degenerative disc that was unchanged since December 2006.  Treatment records dated from 2007 through 2017 show continuing chronic back pain.  In January 2010, the Veteran reported that his pain medications were not working, and he was experiencing pain that radiated to his left lower extremity.  There was tenderness along the spine.  He continued to undergo regular chiropractic treatment.  In July 2010, it was noted that his back pain had progressed, with a sore and sharp pain distribution.  MRI of the spine showed multilevel spondylosis and the suggestion of cord compression.  These findings continued on, with reports in October 2011 and March 2012 of continuing chronic low back pain that affected the Veteran's ability to tend to his activities of daily living.  In February 2017, his back pain was considered to be stable since his previous visit, but could fluctuate.  If he bent, lifted, or twisted his spine, he would exacerbate his pain.  He had undergone periodic injections with little relief.

From the above evidence, the Board finds no evidence of material improvement to the Veteran's lumbar spine disability, such that the criteria for a rating reduction would be met.  The Veteran's lumbar spine pain continued, rather than improve, throughout the appeal period.  

Significantly, a readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved.  38 C.F.R. § 3.951(a).  Although the rating schedule changed with regard to the symptoms needed to meet the criteria for the 40 percent rating, the Veteran's symptoms did not improve.  Thus, based upon 38 C.F.R. § 3.951(a), a reduction is prohibited.  The Veteran's current 40 percent rating takes into account his severe intervertebral disc syndrome, from which he continues to suffer.

The Board finds that a rating higher than 40 percent for the Veteran's lumbar spine disability is not warranted at any time during the appeal period, as ankylosis of the spine or incapacitating episodes (bed rest prescribed by a physician) having a total duration of at least 6 weeks is not demonstrated by the evidence.

The Board also finds that a higher rating is not warranted for the Veteran's left lower extremity radiculopathy, which is currently rated as 20 percent disabling.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

In this case, the evidence does not demonstrate symptoms more closely approximating moderately severe disability of the left sciatic nerve.  Rather, in February 2017 VA examination, the Veteran had normal muscle strength in the hip and ankle, reflex examination was normal, and sensory examination was normal.  Straight leg raising was positive.  The Veteran did report severe intermittent pain in his left lower extremity.  However, physical examination resulted in the assessment that his left lower extremity radiculopathy was moderate in severity.  These findings comport with the remainder of the medical evidence of record, to include on March 2011 VA neurological examination, showing that sensory examination was normal in the left lower extremity, as well as motor examination and reflex examination.  While the Veteran reported symptoms of stiffness, numbness, and pain, physical examination did not show a moderately severe neurological impairment.  Given the above, as well as the medical treatment records of record that also show a mild to moderate neurological impairment, the Board finds that rating in excess of 20 percent for the left lower extremity radiculopathy is not warranted. 


ORDER

A restoration of the prior 40 percent rating for the Veteran's lumbar spine disability since January 1, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.


REMAND

The Veteran contends that his lumbar spine disability prevents gainful employment.  The Veteran reports that he was last employed full-time in 2002 when he worked as a driver.  However, private medical records dated in April 2013 reflect the Veteran's report that he worked as an appliance technician.  He stated that he was walking to work when he stumbled over wires that were not properly secured and re-injured his spine.  In light of this record, the Board finds that further clarification from the Veteran as to his employment history, and any verification of employment, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran further information regarding employment in 2013 as an appliance technician.  Develop the claim, to include verification of employment, as needed.

2.  Determine whether further development, to include any additional VA examination or opinion, or referral to the Director of Compensation and Pension Services for extraschedular consideration for the period prior to January 13, 20016, is necessary.

3.  Then, readjudicate the claim for a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


